     Case 1:19-cv-01017-CBK Document 16 Filed 09/19/19 Page 1 of 4 PageID #: 126




                                    JAMES D. LEACH
                                         Attorney at Law
                                    1617 Sheridan Lake Road
                                    Rapid City, SD 57702-3483
Legal Assistant                       Tel: (605) 341-4400                Legal Secretary
Raquel L. Hughes, CLA                 Fax: (605) 341-0716                Verma J. Stehly

                                   jim@southdakotajustice.com



                                     September 19, 2019

    By CM/ECF filing

    Hon. Charles B. Kornmann
    US Courthouse
    102 4th Ave SE #408
    Aberdeen, SD 57401

           Re:    SD VOICE et al. v. South Dakota Governor Kristi G. Noem, et al., Civ.
                  19-1017

    Dear Judge Kornmann:

            During the telephone conference two days ago, I promised to re-evaluate, and
    submit to you by today, my position on the admissibility of statements by the
    sponsors of HB 1094. There is no motion pending concerning this matter, so this
    letter is for your information.

           To make this discussion concrete, I attach Exhibit 1, an Associated Press article
    from June 19, 2019, in which the sponsor of HB 1094, Republican Rep. Jon Hansen of
    Dell Rapids, says that its goal is to impede “professional out-of-state petition
    circulators who are trying to bring their California and Massachusetts liberal
    agendas” to South Dakota. He also says that Mr. Heidelberger “doesn’t like the
    measure because it keeps away Heidelberger’s ‘out-of-state liberal allies.’”

          This is not “legislative history,” as I understand that term, but a public
    statement by the bill’s sponsor of its purpose.
 Case 1:19-cv-01017-CBK Document 16 Filed 09/19/19 Page 2 of 4 PageID #: 127




September 19, 2019
Hon. Charles B. Kornmann
Page 2



       As I understood your concern, it is whether such evidence could be admissible.
So I turn to that subject.

       Judge Piersol’s Order yesterday in Dakota Rural Action v. Noem, Civ. 19-5026,
Doc. 50 (the “riot boosting” case), demonstrates both the admissibility and the
significance of such evidence.

       One of the early issues in Dakota Rural Action was what standard of review
should be applied. Plaintiffs argued it should be strict scrutiny. Defendants argued
it should be an intermediate standard of review.

     In the present case, plaintiffs and defendants are certain to make the same
arguments.

       Judge Piersol wrote that laws that “were adopted by the government ‘because
of disagreement with the message [the speech] conveys’” are subject to strict
scrutiny. Id. at 6, quoting Reed v. Town of Gilbert, Ariz., ___ U.S. ___, 135 S. Ct. 2218,
2227 (2015).

       So in deciding the appropriate standard of review, Judge Piersol had to decide
whether the “riot boosting” bill was adopted because of disagreement with the
message the speech conveys. In resolving that issue in favor of the strict scrutiny
standard, Judge Piersol cited Governor Noem’s public statement about the purpose
of the bill, which showed that the law was adopted because the State disagreed with
speech (“speech” being Judge Piersol’s word, not Governor Noem’s word) by
opponents of the proposed Keystone XL pipeline. Id. at 7.

      Only four lines later, Judge Piersol ruled that the “riot boosting” statutes are
subject to strict scrutiny. Id. at 8.
 Case 1:19-cv-01017-CBK Document 16 Filed 09/19/19 Page 3 of 4 PageID #: 128




September 19, 2019
Hon. Charles B. Kornmann
Page 3



       Similarly, in deciding whether to issue a preliminary injunction against
enforcement of the “riot boosting” statutes, Judge Piersol wrote: “Is one goal to keep
outsiders out? If so, that is not a laudable goal as we are a nation of 50 states with
each citizen in any state having the same rights of free speech and assembly in every
state.” Id. at 24.

       In this case, HB 1094 sponsor Hansen’s statements demonstrate beyond doubt
that the purpose of the law is to burden the speech of people who are not from South
Dakota, with the goal of limiting “California and Massachusetts liberal agendas.” So
HB 1094 was adopted because of disagreement with the message the speech conveys,
which proves it should be subject to strict scrutiny. So sponsor Hansen’s statements
are as significant, and as admissible, in this case as Governor Noem’s statements
were in Dakota Rural Action v. Noem.

      As I mentioned on the phone, DOC v. New York, ___ U.S. __,139 S. Ct. 2551
(2019), the case refusing to allow the government to include a citizenship question
on the 2020 Census, also relied on out of court statements by the proponents of the
measure. The government claimed that the proposed citizenship question was
intended to help enforce the Voting Rights Amendment. But the Supreme Court
looked to extra-record evidence which showed that “the VRA enforcement
rationale—the sole stated reason—seems to have been contrived.” Id. at 2575. The
Court stated it “cannot ignore the disconnect between the decision made and the
explanation given.” Id.

       Similarly, in this case, HB 1094 sponsor Hansen’s statements show the real
purpose for the Legislation, and contradict any politically neutral explanation for it
that the State makes here.

       I also mentioned on the phone that consideration of such evidence is
supported by Eighth Circuit law. The case I was thinking of is Smithfield Foods, Inc.
v. Miller, 367 F.3d 1061, 1065 (8th Cir. 2004), which says: “Courts look to direct and
 Case 1:19-cv-01017-CBK Document 16 Filed 09/19/19 Page 4 of 4 PageID #: 129




September 19, 2019
Hon. Charles B. Kornmann
Page 4



indirect evidence to determine whether a state adopted a statute with a
discriminatory purpose. This evidence includes (1) statements by lawmakers . . . .”
(emphasis added). Rep. Hansen, of course, was not just a “lawmaker” with respect
to HB 1094, he was its sponsor.

      So for all these reasons, Rep. Hansen’s statements are not only admissible but
extremely important evidence.

                                Respectfully submitted,

                                /s/ James D. Leach

                                James D. Leach
JDL/hs

Attachment: Exhibit 1

cc:   Stacy R. Hegge (by CM/ECF)
      Cory Heidelberger (by e-mail)
